Pursuant to appropriate action by the corporate authorities of the then Borough of Washington, its qualified electors voted, on November 8, 1921, to change its form of government to that of a city of the third class; on April 5, 1923, the Governor issued letters patent to the new city, constituting and erecting it as a body corporate and politic; on November 6, 1923, the individual defendants were duly elected as officers of the city government; and on the first Monday of January, 1924, they began, and constantly since then have continued in, the performance of the duties of their respective offices.
No objection was made while those proceedings were going on, but shortly thereafter the Commonwealth, on the relation of its attorney general, filed a suggestion praying that a writ of quo warranto be issued against the city, requiring it to show by what authority it claimed to be a city of the third class, and against its said officials to show by what warrant they claimed to exercise their respective offices. The writ was allowed and served; to the defendants' answers the Commonwealth demurred; argument was had thereon, and judgment entered for the defendants; from this the Commonwealth prosecutes the present appeal.
The only question argued below and here, was and is: Does the Act of May 13, 1915, P. L. 306, violate article XV, section 1, of the Constitution of the State, in so far as it attempts to authorize such elections to be held in odd-numbered years, since article VIII, section 2, which originally declared all fall elections to be general elections, was amended in 1909 to limit that term to those held in even-numbered years? This record does not call for a decision of that question. We held in Armstrong *Page 248 
v. King, 281 Pa. 207, and Hollinger v. King, 282 Pa. 157, that where the people of the State, in their sovereign capacity and pursuant to a right reserved in their Constitution, had voted to alter their frame of state government, their action became final and conclusive, and could not thereafter be attacked in any form of proceeding. No valid reason can be given why the same rule should not be applied where, as here, a specified portion of the people, in a like capacity and pursuant to a similar reservation (article XV, section 1, supra), vote to alter the frame of their municipal government. In each, since there has been "a change made by the people in their political institutions, . . . . . . the question is no longer judicial": Armstrong v. King, supra, page 222.
The judgment of the court below is affirmed.